DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/28/2022 and 7/21/2022 have been considered by the examiner. 
Response to Arguments
3.	Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.  
4.	Applicant’s argument that Puskas fails to teach an explosive that generates a shockwave by an explosive as required by claim 1 is not persuasive.  Puskas teaches a transducer which generates a shockwave wherein in doing so, cavitation explosions are produced (para 0127).  Thus, Puskas meets the claim limitation. 
5.	Applicant’s argument that nothing in Puskas suggests a pair of electrodes that generate shock wave by electric discharge is not persuasive.  The claim recites that this limitation is one that can be selected from a Markush group that also provides other systems for generating shockwaves.  The examiner relied upon Puskas to address the “explosive generation of shockwaves” and not this limitation.
6.	Applicant’s argument that the rejection to address “explosive that generates shockwave” goes well beyond broadest reasonable interpretation is not persuasive.  The claim language as presented is broad wherein Puskas meets the limitation within reasonable interpretation of the term.  There is no further claim language to differentiate over Puskas.    
7.	Applicant’s argument that Puskas fails to teach new limitation of the object in the device is not persuasive.  Puskas teaches the object 24 which is being cleaned by the system (para 0076 and 0084, fig 1). 
8.	Applicant’s argument that the prior art fails to teach the new claims 8-10 is not persuasive.  Please refer to the action below where these new claims are addressed.     

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puskas (PG Pub U.S 2004/0256952) as evidenced by Garcia (U.S Patent 4,691,724). 
11.	Regarding claim 1, Puskas teaches a cleaning device (fig 1) for removing a deposit on an exposed surface of a cleaning object (24), the cleaning device comprising: a transducer (18) for creating ultrasound (abstract and para 0076) [ultrasound transducer reads on a shock-wave generation section that generates a shock wave as evidenced by Garcia (col 1 lines 15-60 which teaches ultrasonic cleaning produces shockwaves)]; by an explosive that generates the shock wave by an explosion [(para 0010, 0079, 0178-0180 of Puskas, cavitation which is a process of formation small vapor filled cavities (bubbles) in  liquid, when the bubbles collapse they create shockwaves (as evidenced by Garcia, col 1 lines 15-60)] and a cleaning object storage section (20) that stores the shock-wave generation section therein and stores the cleaning object (abstract and para 0076), wherein the cleaning object storage section is filled with liquid, and wherein the shock wave is a wave of pressure change that propagates through the liquid within the cleaning object storage section (abstract and para 0076) at a speed exceeding the speed of sound in the liquid [as evidenced by Garcia (col 1 lines 15-60)].  
12.	Regarding claim 3, Puskas as evidenced by Garcia teaches the object (24, fig 1 of Puskas) is present in the cleaning device (para 0076 and 0084 of Puskas).  Regarding the limitation “wherein the cleaning object is at least one selected from the group consisting of reticulated bodies, porous bodies, and cylindrical bodies” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
13.	Regarding claim 4, the limitation “wherein the cleaning object is at least one selected from the group consisting of filters, screens, separating membranes, dialyzing membranes, ion exchange membranes, activated carbon, diatomaceous earth, silica sand, anthracite, ion exchangers, pipes, joints, valves, and pumps” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
14.	Regarding claim 5, Puskas as evidenced by Garcia teaches the object (24, fig 1 of Puskas) is present in the cleaning device (para 0076 and 0084 of Puskas).  The limitation “wherein the cleaning object is at least one of a metallic product or a metallic part” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
15.	Regarding claim 6, the limitation “wherein the cleaning object is at least one selected from the group consisting of demisters, housings, containers, tanks, heat-exchange elements, scrubbers, boilers, turbines, propellers, shafts, tableware, and substrates” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
16.	Regarding claim 7, Puskas as evidenced by Garcia teaches a cleaning method comprising: a shock-wave generation step of generating a shock wave [(abstract and para 0076, 0010, 0079, and 0178-0180 of Puskas as evidenced by Garcia (col 1 lines 15-60)]; and a cleaning step of causing the shock wave to impinge a cleaning object to remove a deposit on an exposed surface of the cleaning object, wherein the cleaning method is performed with the cleaning device according to claim 1 (abstract and para 0076 of Puskas).
17.	Regarding claim 8, Puskas as evidenced by Garcia teaches that the cleaning object is a substrate (para 0007 of Puskas). 
18.	Regarding claim 9, Puskas as evidenced by Garcia teaches a detonator (12, fig 1 of Puskas) configured to detonate the explosive (para 0076 and 0079 of Puskas). 
19.	Regarding claim 10, Puskas as evidenced by Garcia teaches detonating the explosive with a detonator (12, fig 1 of Puskas) to generate the shock wave (para 0076 and 0079 of Puskas). 
Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                    
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714